461 F.2d 1266
Walton W. MIMS, individually and as a representative of aclass of citizens composed of residents andtaxpayers of a common geographicalsubdivision, Appellants,v.W. G. YARBOROUGH et al., Appellees.
No. 72-1013.
United States Court of Appeals,Fourth Circuit.
Argued May 11, 1972.Decided June 6, 1972.

Stanley H. Kohn, Columbia, S. C.  (Gerald M. Finkel and Kohn & Finkel, Columbia, S. C., on brief), for appellants.
J. Kendall Few and Howard L. Burns, Greenwood, S. C., for appellees.
Before HAYNSWORTH, Chief Judge, and WINTER and FIELD, Circuit Judges.
PER CURIAM:


1
For the reasons stated by the District Judge, we find no inconsistency between the plans for this water distribution system and the requirements of the federal statutes under which loans and grants have been authorized to finance its construction.  Mims v. Yarborough, D.S.C., 343 F. Supp. 1146.


2
Affirmed.